Title: Resolution of Congress Releasing Jefferson from His Commission to Negotiate Peace, 1 April 1783
From: Continental Congress
To: 


        
          By the United States in Congress Assembled
          April 1st. 1783.
        
        Resolved that the Secretary for foreign affairs inform the Hon’ble T. Jefferson in Answer to his Letter of the 13th. of March that Congress consider the Object of his Appointment so far advanced as to render it unnecessary for him to pursue his Voyage, and that Congress are well satisfied with the readiness he has shewn in undertaking a Service which, from the present Situation Affairs, they apprehend can be dispensed with.
        Extract from the Minutes.
        
          Chas Thomson Secy
        
      